DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 8, and 15 recite grouping objects into homogenous groups based on entropy, computing consistency of violations, and detecting a positivity violation based on an entropy threshold, a consistency threshold, and a statistical significance threshold being exceeded. These encompass an evaluation or observation.
	Dependent claim 2 recites disregarding a population classification of the decision tree (i.e., filtering out one of the groups of homogenous objects of independent claim 1). This is nothing more than filtering data, which is a method of organizing human behavior.1 Alternatively, disregarding a population classification of the decision tree is an evaluation, i.e., excluding a particular group of objects from consideration.
claims 9-12 and 16-20 recite various steps of detecting a positivity violation as being an external positivity violation in response to a factor, an internal positivity violation in response to another factor, detecting a positivity violation based on various factors, detecting a soft violation in response to another factor, and detecting a relative positivity violation in response to another factors.2 These steps encompass an evaluation or observation.
	Dependent claims 13-14 recite generating a rule table with positivity problem insights, and refining a cohort based on the positivity problem insights. These steps encompass an evaluation or observation (i.e., the generation of the rule table being a table of evaluations/observations; the refinement of the cohort based on the positivity problem insights being also an evaluation or observation). 
With exception to the hardware components, there is nothing in the claims that preclude the claimed steps from being reasonably performed in the mind. Thus, the claims recite a mental task or process.

	The claims do not contain any additional elements that integrate the judicial exception into a practical application of the idea.
	The independent claims’ recitation of a processor, computer readable medium, memory, and client device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	The independent claims recite receiving a dataset of objects to be tested for positivity violations, analyzing the received data to detect a positivity violation, and 
The receiving and displaying steps, therefore, are nothing more than insignificant extra-solution activities that are only a tangential or nominal addition to the claims, and not integrated into a particular manner of how the decision tree is used to group the objects into homogenous groups based on entropy, how the random forest is generated to compute consistency of violations, and how to detect the positivity violation based on an entropy threshold, a consistency threshold, and a statistical significance threshold being exceeded. Rather, the claims are directed to the resulting goal or effect, rather than a particular manner of achieving the results.
Independent claim 1 attempts to narrow the claims to a particular feature matrix comprising a plurality of features associated with a plurality of objects to be tested for positivity violations. Similarly, all of the independent claims recite using a decision tree and random forest to group the objects into homogenous groups and compute consistency of violations, respectively. Such limitations are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
Additionally, the independent claims attempt to narrow the positivity violation detection based on an entropy threshold, consistency threshold, and statistical significance threshold being exceeded. However, there is no hint as to how any of these factors are sorted, weighed, and ultimately converted into a useable conclusion that a positivity violation has occurred.3 Thus, simply attempting to limit the positivity violation based on slightly more specific factors is nothing more than merely narrowing or reformulating what is still otherwise an abstract idea.4
Thus, similarly, dependent claims 9-12 and 16-20, which recite various steps of detecting a positivity violation as being an external positivity violation in response to a factor, an internal positivity violation in response to another factor, detecting a positivity violation based on various factors, detecting a soft violation in response to another factor, and detecting a relative positivity violation in response to another factor, do nothing more than attempt to make an observation about a positivity violation using slightly narrower factors. As stated before, merely narrowing or reformulating an abstract idea is not enough for patent eligibility. Limiting the claims to a particular field of information for use in the analysis is nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result. 

Dependent claims 3-7 recite narrower embodiments of the outputted interactive representation. However, such limitations of the visualization comprising a certain set of data (i.e., claim 3 with regards to “a visualization including a subset of the plurality of objects associated with the positivity violation, a set of rules based on the decision tree, and the computed consistency for the subset”) is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the goal of detecting positivity violations.
Similarly, the use of a partition bar, hue of bar colors in the partition bar indicating a particular treatment class (Claim 4), intensity of bar colors in the partition bar indicating consistency (Claim 5), partition bar and width of bars in the partition bar indicating a population size of a group (Claim 6), and height of bars in the partition bar indicating a hierarchy level of each of the bars (Claim 7), amount to nothing more than an attempt to narrow the abstract idea. Such limitations are still directed to the abstract idea of presenting the results of the analysis. Attempting to narrow the presentation to a partition bar, and associating certain aspects of the partition bar with certain resulting data, is nothing more than narrowing ore reformulating an abstract idea, which does not add “significantly more”.5 At best, such limitations amount to nothing more than insignificant field-of-use limitations, describing the context of the presentation of the data, rather than a particular manner of achieving the result.

Even when taken in combination as a whole, the claims and their additional elements do not amount to significantly more. The claims do not contain any details regarding how any of the information is analyzed or derived, but only that certain factors are taken into consideration for arriving at the claimed step. In other words, the claims contain no hints as to how the information is sorted, weighed, and ultimately converted into a useable conclusion that a positivity violation has occurred. Rather, the detection of the positivity violation and the uses of various structures, methods, or factors are recited at a high level of generality.
A desired goal (i.e., result or effect), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—by what particular process or structure—the goal is accomplished. The majority of the additional elements do nothing more than attempt to narrow the claims to generic uses of pre-existing structures, methods, or factors (e.g., decision trees, random forests, entropy, consistency, statistical significance), but fail to integrate or tether these particular components or structures to a particular manner of achieving the stated goal of detecting positivity violations. However, narrowing or reformulating an abstract idea is nothing more than an attempt to limit the claims to a particular technological environment or field-of-use, which is not enough to overcome the abstract nature of the claims.
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.

Prior Art
	The claims would be allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations.

	Relevant prior arts of record, other than those cited in the Information Disclosure Statement filed by Applicant on 7 August 2019, were:
Karavani et al. “A discriminative approach for finding and characterizing positivity violations using decision trees”, published 18 Jul 2019: an article authored by the named inventors of the present application, which described many of the features being claimed. However, Karavani et al. does not qualify as prior art under 102(b)(1), as the disclosure was made by the named inventors less than a year before the effective filing date of the claimed invention.
Spertus et al. “Bayesian Propensity Scores for High-Dimensional Causal Inference: A Comparison of Drug-Eluting to Bare-Metal Coronary Stents”, published 9 Oct 2017: disclosed the use of propensity score methods, which are powerful tools for causal inference and useful for high-dimensional data (Spertus et al., [Abstract]). Also disclosed the use of Bayesian Additive Regression Trees (BARTs), which translates decision tree-based ensemble methods such as random forests, to a Bayesian framework (Spertus et al., p. 6), and thus is an appealing option for estimating a propensity score model (Spertus et al., p. 7).
Aggarwal et al. (US Patent No. 7,310,624 B1): disclosed classification via decision trees using, e.g., linear discriminant analysis (Aggarwal et al., [Abstract]). Entropy is used as a consideration in order to determine which class variable to select based on the entropy measure (Aggarwal et al., [Claims 6-7]).
Betz et al. (US Patent Publication No. 2007/0198598 A1): disclosed grouping objects into the same buckets (i.e., similar to the use of “homogenous buckets”) (Betz et al., [Abstract]) by identifying matching objects as duplicate objects via the use of entropy (Betz et al., [0075]). Entropy is a measure of randomness in a fact value and can be used to determine the importance of matching (or mismatching) common facts in determining whether two objects are distinct or duplicates (Betz et al., [0075]).
Betz et al. (US Patent Publication No. 2007/0198597 A1): disclosed that entropy of matching common facts are combined and compared with an entropy threshold, where objects with a sum of entropies exceeding the entropy threshold are determined to be duplicate objects (Betz, [0019]).
Hao et al. (US Patent No. 7,924,283 B1): disclosed the use of partitioned spaces for representing a time-based visualization of data. See, e.g., Hao et al., [FIG. 2], where various data points were drawn and partitioned at various intensities and lengths based on the data.
Wittenburg (US Patent Publication No. 2017/0116297 A1): disclosed an embedded bar chart (Wittenburg, [FIG. 10]), similar to the claimed partition bar.
However, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations, nor the dependent claims for at least by virtue of their dependency on their respective independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
3 December 2021



    
        
            
        
            
        
            
    

    
        1 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) at p. 12 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”)
        2 It is recognized that the claim language does not recite “a factor”. However, for brevity, the exact claim language of those factors were not included here.
        3 See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011) on p. 20, footnote 4 (“here, the claims contain no hint as to how the information regarding the Internet transactions will be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction is fraudulent. The claims in this case are therefore even more abstract than the claims in Flook”).
        4 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at pp. 12, ¶ 2 (“Because bootstrap, jackknife, and cross-validation methods are all “particular methods of resampling,” those features simply provide further narrowing of what are still mathematical operations. They add nothing outside the abstract realm. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); buySAFE, 765 F.3d at 1353 (same)”).
        5 See footnote [4] above.